The opinion of the court was delivered by
Gummeee, Chief Justice.
The relator applies for a mandamus to compel the building inspector of the town of Bloomfield to issue a permit authorizing the erection of a building containing stores and dwellings at the southeast corner of Newark avenue and Baldwin Place, in that town. The sole ground upon which the issuing of the permit was refused was that the lot upon which the proposed building was to be erected was located in a residential district, and that the zoning ordinance of that town prohibited the erection of such a building in such a district. That ground of refusal was without legal warrant, under the rule laid down in the case of Ignaciunas v. Nutley, 98 N. J. L. 712, and in subsequent decisions. Consequently, the relator is entitled to a peremptory mandamus compelling the inspector to issue the permit.
It will be so ordered.